[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT
The plaintiff brought the  present action to recover damages for personal injuries when a vehicle stopped on a highway due to highway construction and was struck in the rear by the defendant's vehicle. The plaintiffs filed an affidavit setting forth the above facts and also has filed a copy of the police report in which it is indicated that the defendant stated that he attempted to slow his vehicle for traffic ahead but was unable to do so due to a brake malfunction. The complaint does not allege a specific violation of General Statutes 14-80h which might give rise to a claim of negligence per se under the rule of such cases as Turner v. Scanlon, 146 Conn. 149, 157 (1959).
The  attorney  for  the  defendant  has  filed  an  affidavit indicating that the defendant has recently suffered a stroke and was  unable  to  effectively  complete  an  affidavit  due  to  his inability to recall the events in, question. Accordingly, the brief filed on behalf of the defendant states that the defendant is "currently" unable to fully assist in the defense of this matter. There  is  no  indications  as  to whether  the  condition of the defendant is permanent or temporary or whether he will be able to assist in the defense of the case at a future date. CT Page 6240
Accordingly, the Motion for Summary Judgment is denied, without prejudice, to refile the Motion at a later date.
RUSH, J.